DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-21 are examined in this office action of which claims 1-21 were amended in the preliminary amendment dated 11/15/19.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to method of producing a cutting plate made of hard metal.
Group II, claims 6-11, drawn to a compression tool for producing plate shaped green bodies.
Group III, claims 12-21, drawn to a cutting plate for drilling or milling.

Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a cutting plate for drilling or milling as outlined in claim 12, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5443334 A (as cited on IDS submitted 11/15/2019) of Pantzar. Pantzar discloses wherein an insert is produced by press forming and sintering of an insert producing powder (Pantzar, claim 16), meeting the limitation of the cutting plate being a sintered green body. Pantzar discloses where a cutting plate comprises two substantially parallel main surfaces (surfaces 2, 3, 4, and 14 on either side of the ) and a peripheral edge surface extending between the main surfaces at the periphery thereof and connecting the same (surfaces 10,12) (Pantzar, Figs 2-4). Pantzar discloses where the main surfaces include depressions (5) extending at least partly to the edge surface such that cutting edges (6, 7) are formed a the intersection of the bottom of said depressions and at least a part of the edge surface (Pantzar, Fig 2-4). Pantzar discloses where the height of the clearance surface 3 in Fig 4 constitutes suitably 8% to 20% of the total thickness of the cutting insert and where the height of the planar surface 4 (C in Fig 4) is between 30 to 50 % of the total thickness of the cutting insert (Pantzar, col 4, lines 33-44; see also Fig 4), meeting the limitation as more than 80% of half of the cutting plate thickness would be more than 40% of the overall cutting plate thickness meaning that this claimed range would be obvious. Therefore the prior art teaches an insert which reads on the instant technical feature of a cutting plate thereby making the instant technical feature not a special technical feature.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733